LETTS, Judge,
dissenting in part.
I would affirm all of the provisions of the final judgment with two exceptions.
The husband has been left with no lique-fiable capital assets of any value with the exception of a 1981 Buiek and his gun collection. In addition, he has been saddled with permanent periodic alimony payments which are generous in relation to his total income.
All this being so, I think it was error to also award the wife $4,000 in lump sum alimony and require the husband to immediately pay attorney’s fees and costs total-ling $12,756. As far as the record reflects, he simply does not have $16,750 in cash and it will take him a long time to amass such a sum. I would reverse as to these two items.